Per Curiam.
The lease was invalid, and the action properly brought by a stockholder, on behalf of himself and other stockholders. The justice committed no error *78in refusing to adjust the equities between the two defendants, as they were not embraced in the pleadings containing the issues which were tried, and they may be the subject of another action. t
[Third Department, General Term, at Schenectady,
November 14,1871.
Judgment affirmed, with costs.
Miller, P. J., and Parker and Daniels, Justices.]